Hall, J.
A chattel mortgage was foreclosed, a defense, by counter-affidavit, filed under the statute, and the issue made returned for trial to the March term, 1885, of Schley Superior Court, that being the first term at which it .could have been tried; it was not held on account of Providential cause, but was adjourned to the second Monday in June thereafter. On the latter day, the court met and adjourned almost immediately to the next regular September term, without organizing a jury or transacting any business, this being done by the consent and at the request of counsel for the defense ; immediately after this adjournment, and on the same day, counsel for the plaintiffs appeared and filed their petition to remove the case to the Circuit Court, of the United States, on the ground of non-residence, under the Act of Congress of 1875.
Held, that the application for removal was in time. The failure to hold the regular and adjourned terms of the superior court made the next regular term in course the first at which the case could have been tried. Rev. Stat. U. S., 639; Desty’s Fed. Proc. (6th ed.) 139 (b), pp. 206, 215 ; 13 Blatch, 231.
Judgment affirmed.